Case 3:19-cv-01848-E-BK Document 244 Filed 02/05/21                                Page 1 of 2 PageID 10769
                                               JONES D AY
                               2727 NORTH HARWOOD STREET • DALLAS, TEXAS 75201.1515

                                TELEPHONE: +1.214.220.3939 • FACSIMILE: +1.214.969.5100


                                                                                              Direct Number: (214) 969-3737
                                                                                                 rwkantner@jonesday.com




                                                February 5, 2021


CM/ECF

The Honorable Ada Brown
United States District Court
Northern District of Texas
Earle Cabell Federal Building
1100 Commerce St., Room 1312
Dallas, TX 75242

         Re:      US Medical Networks, LLC v. BioFire Diagnostics, LLC;
                  Civil Action No. 3:19-cv-01848-E-BK, US District Court,
                  Northern District of Texas, Dallas Division

Dear Judge Brown:

       I provide this letter in response to the letter that Ms. Julie Pettit sent to you earlier today
requesting a hearing on pending motions at which young lawyers would present the arguments.

        1.       Plaintiff, without consulting with BioFire or filing a formal motion, asks this
Court to lift its January 22, 2021, stay (Docket 227) so that the Parties can proceed with
completing briefing and then holding oral argument on nine pending motions. This Court’s
order was clear that the case was stayed “until the Court rules on the pending motion to dismiss
and motions for summary judgment.” (Docket 227). Indeed, the Parties were so clear on that
ruling that they filed a Joint Motion to ask the Court to permit them to submit Replies to their
respective Motions for Summary Judgment. Despite that understanding, USMN’s request,
submitted under the guise of providing young lawyers with an opportunity to seek courtroom
experience, would have the effect of nullifying the entirety of that order.

        2.     USMN’s request also seems designed to preclude BioFire from choosing who will
argue the various motions. With respect, Ms. Pettit does not qualify as a young lawyer. Under
Chief Judge Lynn’s guidelines, a young lawyer is a lawyer who has practiced for less than seven
years. Ms. Pettit graduated from law school in 2008. More significantly, Ms. Pettit has served
as co-lead counsel with Mr. Hurst. Therefore, if Ms. Pettit is going to be allowed to argue
motions at a hearing, BioFire must request that its co-lead counsel (myself and Mr. Charfoos) be
allowed to argue.




AMS TERDAM  ATL ANTA  BEIJING  BOS TO N  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLUMBUS  DALL AS  DETROIT
DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  LO NDON  LOS ANGELES  MADRID  MELBOURNE
MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PARIS  PER TH  PITTSBURGH  SAN DIEGO
SAN FRANCISCO  SÃO PAULO  SAUDI ARABIA  SHANGHAI  SILICON VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
Case 3:19-cv-01848-E-BK Document 244 Filed 02/05/21                  Page 2 of 2 PageID 10770
                                                                                   JONES DAY



The Honorable Ada Brown
February 5, 2021
Page 2


        3.      As Chief Judge Lynn recognizes, there are some motions on which it may be
inappropriate to have young lawyers present arguments. In particular, Judge Lynn cites
dispositive motions. I note that Ms. Pettit asks that young lawyers be allowed to present
arguments on Plaintiff’s Motion for Partial Summary Judgment. BioFire objects
thereto. Moreover, BioFire feels the same way about Ms. Pettit’s request that young lawyers
argue Plaintiff’s Motion for Preliminary Injunction.

        4.     Judge Lynn has also acknowledged that in some cases a young lawyer may not
have been involved in the preparation of a motion or response. In the case of some motions
listed by Ms. Pettit, BioFire’s current team does not include a young lawyer who worked on the
motion or response.

        5.     I note that briefing is not complete on some of the motions listed by Ms.
Pettit. (Dkt. Nos. 196, 214, 216 and 221.)

        6.     Finally, I note that Ms. Pettit has listed a large number of Plaintiff’s pending
motions, but none of BioFire’s motions. BioFire respectfully submits that the Court consider
whether oral argument is needed on any of the pending motions filed by either side and so advise
the parties.

                                                 Very truly yours,

                                                 /s/ Robert W. Kantner


                                                 Robert W. Kantner




NAI-1516193601v1
